Citation Nr: 1205550	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-41 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to an increased rating for service-connected residuals of a fracture of the right elbow with arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied Veteran's application to reopen a claim of entitlement to service connection for a low back disability and granted an increased rating of 10 percent for service-connected residuals of a fracture to the right elbow.  The May 2009 rating decision also denied entitlement to individual unemployability and denied reopening of a claim for service connection for a right ankle condition.  However, the Veteran only appealed the denial of reopening the application for service connection for a low back disability and the award of the increased rating of 10 percent for residuals of a fractured right elbow.  As such, the case was referred to the Board for appellate review.  

A videoconference hearing was held on July 19, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case. 

The issue of entitlement to an increased rating for service-connected residuals of a fracture of the right elbow with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed December 2005 rating decision, notice of which was sent to the Veteran in January 2006, denied reopening the claim for service connection for a low back disability. 

3.  The evidence received since the December 2005 rating decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied reopening of the claim for service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 
	
2.  The evidence received subsequent to the December 2005 rating decision denying reopening the claim for service connection for a low back disability is not new and material, and the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In May 2008 and July 2008 letters, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letters also informed the Veteran as to the bases used for the denial of benefits as set out in the last final prior decision denying the claim, notice of which was sent to the Veteran in January 2006, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letters informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claim in May 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private medical records, VA treatment records, and Social Security Administration (SSA) disability benefits.  In this regard, although the record reflects that the SSA records were unavailable, there is a SSA disability determination as well as voluminous SSA records contained in the claims file.  In July 2008 and August 2008, the Veteran was sent letters indicating that the SSA records are unavailable and that the claim would be decided without such records.  The Veteran was requested to submit any SSA records he had in his possession.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

	I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Veteran originally filed a claim for service connection for a low back disability in June 1986.  In January 1987, VA informed the Veteran that his claim was denied.  The December 1986 rating decision denying the claim indicates that any back injury in service was acute and transitory.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

Thereafter, in July 2005 the Veteran filed a new claim for service connection for a low back disability.  In a December 2005 rating decision, the RO denied reopening of the claim because new and material evidence had not been received.  The RO informed the Veteran of the decision denying the claim in a January 2006 letter.  The Veteran did not appeal the decision denying reopening of the claim.  As such, the December 2005 rating decision denying reopening the application for service connection for a low back disability became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

At the time of the December 2005 rating decision, the evidence of record included service treatment records which show that the Veteran complained of back pain for one week in August 1985.  At that time the Veteran denied any trauma to his back in the past 72 hours.  There are no further entries reflecting any complaints or findings of back problems.  The post service medical evidence of record at the time of the December 2005 rating decision also included an August 1986 VA examination report which notes that the Veteran has a history of trauma to his back in February 1986 while he was in service.  Also noted was a history of low back pain since then.  The February 1986 examination report reflects that the Veteran was given pain medication but hospitalization was not required.  Current examination revealed no muscle spasm or atrophy.  Lumbar range of motion was not limited, although it was slightly painful.  There was no radiculopathy.  X-rays showed moderate left lumbar scoliosis.  The diagnosis was history of low back pain.  Finally, a September 2003 VA treatment record notes that the Veteran was seen for low back pain.  On examination, there was no deformity, kyphosis, or scoliosis.  

The evidence associated with the claims file subsequent to the December 2005 rating decision, which was issued in January 2006, includes private medical records, VA medical records, SSA disability records, hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a low back disability. 

With respect to the private medical records and VA medical records, the Board finds that they are new in that they were certainly not of record at the time of the December 2005 rating decision.  With regard to materiality, some of the records reflect chronic back pain.  For example, a February 2001 private treatment record notes that the Veteran was seen in the emergency room after being involved in a motor vehicle accident three days earlier.  He complained of pain between his shoulder blades.  X-rays revealed no bony abnormality.  He had some diffuse degenerative disease and some mild chronic wedging of the upper lumbar and lower thoracic spine.  After reviewing the X-rays, the private physician opined that the Veteran was having muscle spasms.  The assessment was post motor vehicle accident with thoracic muscular spasm and history of chronic lumbar back pain.  

An April 2001 private treatment record notes that the Veteran was seen at the emergency room with left low back pain.  It was noted that he had a known history of bulging discs in his lumbar back and that he has flare-ups about one to two times a year because he works long hours doing mechanic work.  Examination revealed tenderness to palpation of the left lumbar back musculature.  There was no tenderness over the spine.  The impression was lumbar back muscular strain with a history of bulging discs in the lumbar spine.  

A September 2002 private treatment record indicates that the Veteran was seen in the emergency room with mid-back pain.  He stated that he injured his back that day when moving a couch.  Examination revealed some tenderness to palpation in the mid to lower thoracic spine, especially the paraspinous musculature on the right.  There was pain with range of motion at the waist.  The impression was back strain.

This private medical evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  The claim was previously denied based upon the lack of new and material evidence showing that the Veteran's in-service back injury was not acute and transitory and that any currently diagnosed low back disability is etiologically related to military service.  This newly added evidence, to the contrary, suggests that the Veteran's back problems are due to post-service back injuries either moving a couch, working as a mechanic, an old bulging disc injury not documented in any medical records, and/or a motor vehicle accident.  In no way do they suggest that the Veteran has had continuous back problems since service, nor do they suggest that the current back problems are related to active service.

The VA treatment records added to the record include a January 2009 VA treatment record notes a medical history of low back pain.  No current back complaints were noted.  A February 2010 VA primary care note reflects the Veteran's current complaints of low back pain for several days with no precipitating event and no history of back problems.  None of the other VA treatment records reference any low back disability.  As such, the VA treatment records added to the record are not new and material because like the new added private treatment records they do not suggest that the Veteran has had continuous back problems since service, nor do they suggest that the current back problems are related to active service.  

The SSA disability determination and associated records also do not show any evidence of a current back problem which is etiologically related to service, to include the August 1985 back complaints.  A March 2009 SSA physical residual functional capacity assessment notes that the Veteran has back pain.  Imaging showed good alignment.  The diagnosis was muscle spasm.  A March 2009 private medical record found in the SSA records notes that the Veteran was seen in the emergency room for history of chronic back pain of five days duration.  A July 2009 SSA disability physical examination notes complaints of back pain in the left lumbar region.  Examination revealed some decreased range of motion in the lumbar spine.  No diagnosis was rendered.  The clinical impression was myofascial strain of the lumbosacral spine.  The remainder of the SSA records are duplicate VA treatment records.  

The Veteran has also submitted service treatment records, to include one dated in August 1985, showing complaints of back pain for one week, but no history of back trauma in the past 72 hours.  This document is duplicative of the service treatment records previously of record at the time of the prior adjudications of the claim.  The Veteran asserted at the videoconference hearing that these service treatment records were newly found and were not previously of record.  However, this is not the case.  A review of the December 1986 rating decision reflects that the RO at that time considered that the Veteran had back pain in service and ever since, and this treatment record was in the claims file at the time the claim was adjudicated in December 1986 and December 2005.  The other newly submitted service treatment records submitted along with the August 1985 service treatment record do not document any back complaints or findings whatsoever.  As such, they are not new and material.  (They were also of record at the time of the last prior final denial, and were considered at that time.)

The remainder of the newly submitted records fails to provide any evidence of continuity of symptomatology of the Veteran's back complaints and they fail to provide a medical opinion as to the etiology of any of the Veteran's back complaints.

As for the Veteran's hearing testimony and other statements, the Board finds that the appellant's assertions are cumulative of the evidence previously considered at the time of the December 2005 rating decision denying reopening of the claim.  The Board agrees that the Veteran is competent to provide evidence regarding his back symptomatology.  Indeed, the medical evidence substantiates the Veteran's complaints of low back strain.  However, none of the evidence suggests that there has been continuous back symptomatology since service, nor does it show that the current back problems are related to any incident of service.  Instead, the newly submitted evidence tends to show that the back problems are related to intervening back injuries that occurred well after service separation.  In sum, the Veteran's current statements that he has a back disability related to military service are not new and material because they are cumulative or redundant of the evidence previously considered.  

With respect to the Veteran's statements that his low back disability has been present since service, this evidence is also not new and material because essentially the same statement was made at the 1986 VA examination when the Veteran stated that he had back pain in service and ever since.  

Significantly, the evidence missing at the time of the December 2005 rating decision continues to be absent.  Specifically, there remains no competent medical evidence that indicates that the Veteran currently has a low back disability that is etiologically related to his military service, to include the August 1985 complaints of back pain.  The Veteran is competent to describe the existence of his back pain; however, this is not the missing element of the claim and for this reason, it is not new and material evidence.  Additionally, he is not competent to render an opinion as to the etiology of the low back problems.  With regard to such lay evidence the Board notes that a lay person is competent to describe what they observe.  As such, and as noted above, the Veteran is competent to describe his back symptoms.  However, lay persons such as the Veteran do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as in this instance, the appellant cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements and hearing testimony are not new and material evidence.

In any event, the subsequently added evidence, to include, but not limited to, the private medical evidence, VA treatment records, SSA records and the Veteran's statements that he has had low back problems since service, is cumulative or redundant of the evidence previously considered.  The remainder of the subsequently added evidence is also not new and material for the reasons described above.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a low back disability. 


ORDER

New and material evidence not having been presented, the claim for service connection for a low back disability is not reopened; the claim is denied.


REMAND

Reason for Remand:  To obtain a new VA examination.

At the videoconference hearing, the Veteran asserted that his service-connected residuals of a right elbow fracture had worsened since the most recent examination.  Specifically, at the videoconference hearing, the Veteran stated that his right elbow disability has worsened since the most recent VA examination.  Although the VA examination specified was the 2007 examination, no VA examination took place in 2007.  Instead, the VA examination referred to at the hearing apparently was the one in September 2008, as this is the most recent examination, apart from the March 2009 addendum opinion, which only assess whether the arthritis is part of the service-connected disability.  (In the March 2009 VA examination report, it was determined that the arthritis was part and parcel of the service-connected residuals of a right elbow fracture.)  Therefore, the Board finds that the Veteran has alleged that his right elbow disability is worse since the most recent examination in September 2008.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, a new VA examination should be conducted in order to determine the current severity of the service-connected residuals of a right elbow fracture with arthritis.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records, dating from April 2011 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected residuals of a fractured right elbow with arthritis.  The examiner should review the claims file, to include a copy of this remand.

The examiner should describe all manifestations of the Veteran's service-connected residuals of a fractured right elbow with arthritis.

All indicated studies, including X-rays and range of motion studies in degrees of the right elbow, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


